Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1- 7 and 18 are rejected under 35 USC 103 as being unpatentable over HIGUCHI et al (US PGPUB 2016/0161542 Al; hereinafter “HIGUCHI"), in view of Alm et al (US PGPUB 2007/0266858 Al; hereinafter "Alm").
Regarding Claim 1; HIGUCHI teaches, comprising: 
supplying a heating signal to a heater (figure 1 heater 11) of a gas sensor (figure 1 gas sensor 5 also see paragraph 0087), the heating signal (11) alternating between a first level (figure 1 first signal S1 also see paragraph 0052) and a second level (figure 1 second signal S2 also see paragraph 0056) that is greater than the first level (S1);
 measuring a first resistance of a gas sensitive material [see paragraph 0046 “the detection element is mainly made of a solid electrolyte material such as zirconia”] of the gas sensor (5) when the heating signal (11) is at the first level (figure 2 also paragraph 0083 and 0089);
 measuring a second resistance of the gas sensitive material [paragraph 0046] when the heating signal (11) is at the second level (figure 4 also see paragraph 0031 and 0094); and 
detecting a gas surrounding the gas sensor (5) based on the first resistance and the second resistance (figure 1 also see paragraphs 0046 and 0124).
HIGUCHI does not explicitly teach, a method;
However, Alm teaches a method [see paragraphs 0003 and 0009].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Alm’s method within HIGUCHI’s system in order to have stability of use a thermal conductivity detector to detect and measure the constituent components of the gasses being analyzed. 
Regarding Claim 2; HIGUCHI teaches, further comprising: 
calculating a first sensitivity level of the gas sensitive material based on the first resistance and a first reference sensitivity level (figure 1 also see paragraph 0092); and 
calculating a second sensitivity level of the gas sensitive material based on the second resistance and a second reference sensitivity level (figure 1 also see paragraph 0125).  
Regarding Claim 3; HIGUCHI teaches wherein the detecting includes detecting the gas surrounding the gas sensor based on the first sensitivity level and the second sensitivity level (figure 1 and also see paragraphs 0045 – 0048 and 0077).  
Regarding Claim 4; HIGUCHI teaches wherein the detecting includes detecting the gas surrounding the gas sensor based on a ratio between the first sensitivity level and the second sensitivity level [see paragraphs 0077 and 0078].  
Regarding Claim 5; HIGUCHI teaches, further comprising: heating the gas sensitive material to a first temperature when the heating signal is at the first level [see paragraphs 0089 and 0092]; and
  23heating the gas sensitive material to a second temperature when the heating signal is at the second level, the second temperature being different from the first temperature [see paragraph 0102].  
Regarding Claim 6; HIGUCHI teaches wherein the gas sensitive material is a semiconductor metal oxide [see paragraph 0157].  
Regarding Claim 7; HIGUCHI teaches, wherein the first level is zero volts (figure 1 also see paragraph 0049).  
Regarding Claim 18; HIGUCHI does not explicitly teach wherein the first temperature is a temperature of an environment surrounding the gas sensor.  
However, Alm teaches, wherein the first temperature is a temperature of an environment surrounding the gas sensor.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Alm’s environment within HIGUCHI’s system in order to analysis of complex samples for both environmental and medical applications, a need for a rugged thermal conductivity detector capable of withstanding the vibrations and temperature variations associated with use in the field. 
 
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 8 – 12, 14 – 17 and 19 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by HIGUCHI et al (US PGPUB 2016/0161542 Al; hereinafter “HIGUCHI").
Regarding Claim 8; HIGUCHI teaches a device, comprising:

 a power source (figure 1 applying a battery voltage VB (e.g., 12 V) output from a battery 7, also see paragraph 0049) configured to supply a heating signal to the heater (11), the heating signal alternating between a first level (figure 1 first signal S1 also see paragraph 0052) and a second level (figure 1 second signal S2 also see paragraph 0056) that is greater than the first level (S1); that is greater than the first level (S1); 
a resistance measurement circuit (figure 1) configured to:
 measure a first resistance (figure 2 also paragraph 0083 and 0089); of the gas sensitive material [paragraph 0046] when the heating signal (11) is at the first level (S1); 
measure a second resistance (figure 4 also see paragraph 0031 and 0094); of the gas sensitive material [paragraph 0046] when the heating signal is at the second level (S1); and
 a processor configured to detect (figure 1 also see paragraphs 0046 and 0124) a gas surrounding the gas sensor (5) based on the first resistance and the second resistance (figure 4).  
Regarding Claim 9; HIGUCHI teaches wherein the controller (figure 1 the switches 31 and 35 are controlling the apparatus, also see paragraph 0058 and 0099) is configured to calculate a first sensitivity level of the gas sensitive material based on the first resistance and a first reference sensitivity level (figure 1 also see paragraph 0092), and calculate a second sensitivity level of the gas sensitive material based on the second resistance and a second reference sensitivity level (figure 1 also see paragraph 0125).    
Regarding Claim 10; HIGUCHI teaches wherein the processor is configured to detect the gas surrounding the gas sensor based on a ratio between the first sensitivity level and the second sensitivity level [see paragraphs 0077 and 0078].    
Regarding Claim 11; HIGUCHI teaches wherein the gas sensor (5) includes a cavity that directly underlies the gas sensitive material [see paragraph 0046].  
Regarding Claim 12; HIGUCHI teaches wherein the gas sensitive material is a semiconductor metal oxide [see paragraph 0157].  
Regarding Claim 14; HIGUCHI teaches, comprising:
 heating (figure 1 heater 11) a gas sensitive material [see paragraph 0046 “the detection element is mainly made of a solid electrolyte material such as zirconia”] of a gas sensor (figure 1 gas sensor 5 also see paragraph 0087), to a first temperature (figure 2 also paragraph 0083 and 0089, “as to heat the detection element to a predetermined activation temperature target temperature”);
 measuring a first resistance (figure 2 also paragraph 0083 and 0089); of the gas sensitive material [paragraph 0046] in response to detecting that the gas sensitive material [paragraph 0046] is at the first temperature (figure 2 also paragraph 0083 and 0089);

 measuring a second resistance (figure 2 also see paragraphs 0083 and 0086, “the control section 21 executes processing of measuring the electrical resistance RH of the heater 11”) of the gas sensitive material [paragraph 0046] in response to detecting that the gas sensitive material is at the second temperature (S120 see paragraph 0092); and
 detecting a gas surrounding the gas sensor (5) based on the first resistance and the second resistance [see paragraphs 0086 and 0087].  
Regarding Claim 15; HIGUCHI teaches, further comprising: 
calculating a first sensitivity level of the gas sensitive material based on the first resistance and a first reference sensitivity level (figure 1 also see paragraph 0092); and 
calculating a second sensitivity level of the gas sensitive material based on the second resistance and a second reference sensitivity level (figure 1 also see paragraph 0125). 
 Regarding Claim 16; HIGUCHI teaches, wherein the first reference sensitivity level is a resistance of the gas sensitive material when the gas sensitive material is at the first temperature and exposed to clean dry air, and the second reference sensitivity level is a resistance of the gas sensitive material when the gas sensitive material is at the second temperature and exposed to clean dry air [see paragraph 0077].  
 Regarding Claim 17; HIGUCHI teaches, wherein the gas surrounding the gas sensor is detected based on a ratio between the first sensitivity level and the second sensitivity level [see paragraphs 0077 and 0078].      
 Regarding Claim 19; HIGUCHI teaches, wherein the gas sensitive material is a semiconductor metal oxide [see paragraph 0157].  
Claim 13 is rejected under 35 USC 103 as being unpatentable over HIGUCHI et al (US PGPUB 2016/0161542 Al; hereinafter “HIGUCHI"), in view of Iwanaga et al (US 4,457161 A; hereinafter "Iwanaga").
Regarding Claim 13; HIGUCHI does not explicitly teach wherein the gas sensitive material has a thickness between 50 nanometers and 150 nanometers.
However, Iwanaga teaches in wherein the gas sensitive material has a thickness between 50 nanometers and 150 nanometers (figure 4a also see Col. 4 lines 22-25).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Iwanaga’s thickness within HIGUCHI’s system in order to have a low cost, mixed gas 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856               

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856